Citation Nr: 1332788	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  09-42 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to special monthly compensation (SMC) based upon the need for regular aid and attendance of another person or by reason of being housebound.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel
INTRODUCTION

The Veteran served on active duty from October 1966 to December 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which denied the benefits sought on appeal.

A hearing was held on January 12, 2011, in Wichita, Kansas, before the undersigned Veterans Law Judge.  A transcript of the hearing testimony is in the claims file.

The Veteran's virtual VA claims file has been reviewed prior to this remand.

The issues of entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU), entitlement to a clothing allowance, and entitlement to service connection for residuals of a cerebrovascular accident (CVA), claimed as secondary to posttraumatic stress disorder (PTSD), have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that a remand is warranted prior to final adjudication of this claim.

In November 2011 and November 2012 rating decisions, the RO found that entitlement to service connection for residuals of a cerebrovascular accident (CVA) was denied.  These decisions addressed only the consideration of whether the CVA was a direct result of service, to include exposure to herbicides, or whether it was manifested within a year after separation from service.

However, in a September 2013 written statement, the Veteran's representative raised the claim of entitlement to service connection for residuals of a CVA as secondary to the Veteran's service-connected PTSD.  This matter has not yet been adjudicated.

The evidence of record shows that, while the Veteran appears to be housebound and/or require the aid and attendance of another person, this is due to his residuals of a CVA and not directly due to PTSD, which is his only service-connected disability.  The claim of entitlement to service connection for residuals of a CVA on a secondary basis has been raised by the record, but not adjudicated by the RO.  Because the evidence of record suggests that the residuals of a CVA cause the Veteran to be housebound or require the aid and attendance of another person, the matters are inextricably intertwined. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Therefore, the claim of entitlement to SMC based upon the need for regular aid and attendance of another person or by reason of being housebound must be remanded pending the outcome of the claim regarding residuals of a CVA.

Accordingly, the case is REMANDED for the following action:

After adjudicating the issue of entitlement to service connection for residuals of a CVA, claimed as secondary to service-connected PTSD, and conducting any additional notification and/or development warranted by the record, the RO/AMC should readjudicate the claim of entitlement to SMC based upon the need for regular aid and attendance of another person or by reason of being housebound, with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement. 

If any benefit sought on appeal remains denied, the RO/AMC should provide the Veteran and his representative a supplemental statement of the case (SSOC).  The Veteran and his representative should then be afforded the appropriate time period to respond.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



